Title: Editorial Note
From: 
To: 


       At the May 1769 Suffolk Sessions, Moyse and Reader were the only men tried among six soldiers who had been presented for breaking and entering, on 16 March 1769, the shop of John Carnes of Boston and stealing 40 shillings of silver and copper coin, 22 pairs of men’s shoes (value 6s. each), 30 yards of ribbon (value 20s.), 20 watch seals (value 16s.), 25 yards of holland (value £6), unspecified amounts of printed linen (value 17s. 4d.) and calico (value 6s.), one yard of lawn (value 5s. 4d.), one yard of cambric (value 8s.), one piece of silk handkerchief (value 32s.), 3 pairs of black mitts (value 4s. 6d.), 3 dozen woolen stockings (value £6 3s. 4d.). After the defendants pleaded not guilty, the jury acquitted Reader but found Moyse guilty.
       Adams’ minutes reflect his interest, if not participation in the case. It should be noted that the minutes reflect no direct evidence of theft, only the circumstantial evidence of possession of the stolen goods. Moyse was sentenced “[to] be whipped 20 stripes on the naked back at the publick whipping post, that he pay to the said John Carnes the sum of £78 13s. 6d. being treble damages, the goods returned to be accounted part thereof according to their value, and that he pay costs of prosecution standing committed until the sentence be performed.”
       On 19 May 1769 Carnes petitioned the Sessions that Moyse was utterly unable to pay the sentence, that he had been found guilty of theft, and that Carnes “be impowered by an order from your Honors to sell him for such a term of time as you shall think reasonable and just.” The court responded with an order “that the said John Carnes be and he is hereby fully authorized and impowered to sell and dispose of said John Moyse to any of His Majesty’s subjects for the space and term of three years.”
      